DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-8 is the inclusion of the limitation of a liquid ejecting head that includes a flow path substrate including a plurality of individual flow paths including a first, second, and third flow path, wherein the first flow path includes a portion having a first cross-sectional area on a side that is closer to the second flow path than a nozzle and a second cross-section area smaller than the first cross-sectional area on a side opposite the second flow path across the nozzle.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of a liquid ejecting apparatus comprising a liquid ejecting head that includes a flow path substrate including a plurality of individual flow paths including a first, second, and third flow path, wherein the first flow path includes a portion having a first cross-sectional area on a side that is closer to the second flow path than a nozzle and a second cross-section area smaller than the first cross-sectional area on a side opposite the second flow path across the nozzle.  It is these limitations found in the claims, as it is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2016/0059554) to Tamura et al. and United States Patent Application Publication No. (2012/0113197) to Kashu et al.
Regarding Claim 1, Tamura et al. teaches a liquid ejecting head (7, Figs. 1-2) comprising: a flow path substrate (20, Figs. 3B-3C) which includes a nozzle plate (see Figs. 3A-3C) and which a flow path (13, 14, 16, 17,  Figs. 3A-3C) is formed [Paragraphs 0031-0047]; an energy generating element (23, Figs. 3B-3C) inducing a change in a pressure of a liquid in the flow path (13, 14, 16, 17) [Paragraphs 0052-0054], wherein the flow path (13, 14, 16, 17) includes a first common liquid chamber (21, Figs. 3B-3C), a second common liquid chamber (22,Figs. 3B-3C), and a plurality of individual flow paths (13, 14, 16, 17) which communicate with first common liquid chamber (21) and the second common liquid chamber (22) and through which the liquid flows from the first common liquid chamber (21) toward the second common liquid chamber (22) [Paragraphs 0035-0049].
Tamura et al. fails to teach the individual flow path includes a nozzle communicating with an outside, a first flow path, in the middle of which the nozzle is 

Regarding Claim 1, Kashu et al. teaches a liquid ejecting head (1, Fig. 1) comprising: a flow path substrate (14, Fig. 2) which includes a nozzle plate (18, Fig. 2) and in which a flow path (see Fig. 2) is formed [Paragraphs 0032-0035]; and an energy generating element (7, Fig. 2) inducing a change in a pressure of a liquid in the flow path (see Fig. 2) [Paragraph 0038], wherein the flow path (see Fig. 2) includes a first common liquid chamber (6, Fig. 2), a second common liquid chamber (12, Fig. 2), and a plurality of individual flow paths (11, 22, Fig. 2) which communicate with the first common liquid chamber (6) and the second common liquid chamber (12) and through which the liquid flows from the first common liquid chamber (6) toward the second common liquid chamber (12) [Paragraphs 0033-0045].
Kashu et al. fails to teach the individual flow path includes a nozzle communicating with an outside, a first flow path, in the middle of which the nozzle is disposed and which extends in a first direction that is an in-plane direction of a nozzle 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LISA SOLOMON/Primary Examiner, Art Unit 2853